UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2010 CENVEO, INC. (Exact Name of Registrant as Specified in Charter) Colorado 1-12551 84-1250533 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) One Canterbury Green, 201 Broad Street, Stamford, CT 06901 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(203) 595−3000 Not Applicable Former name or former address, if changed since last report) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) [ ] Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) [ ] Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders On May 5, 2010, the Annual Meeting of Shareholders (the “Annual Meeting”) of Cenveo, Inc. (the “Company”) was held.The matters submitted to the Company’s shareholders at the Annual Meeting and the voting results thereof were as follows: 1. On the matter of the proposal electing five directors to serve for terms indicated in the proxy statement relating to the Annual Meeting, the final vote was as follows: Nominees Votes For Votes Withheld Broker Non-Votes Robert G. Burton, Sr. Gerald S. Armstrong Leonard C. Green Dr. Mark J. Griffin Robert B. Obernier 2. On the matter of the proposal ratifying the selection of Grant Thornton, LLP by our audit committee as our independent auditors for 2010, the final vote was as follows: Votes For Votes Against Abstain Item 8.01.Other Events. On May 5, 2010, Cenveo issued a press release, which is attached as Exhibit 99.1 to this Report and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (c) Exhibits. Exhibit NumberDescription Press release of Cenveo, Inc. dated May 5, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 6, 2010 CENVEO, INC. By:/s/ Mark S. Hiltwein Mark S. Hiltwein Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription Press release of Cenveo, Inc. dated May 5, 2010.
